Appeal by *855employers and Liberty Mutual Insurance Company from an award of compensation in claimant’s favor because of occupational disease. The only point involved is whether the award should be against the Liberty Mutual Insurance Company or the Globe Indemnity Company. Claimant began work in February, 1942, as a dial painter: Her work was to paint luminous dials with a solution which contained injurious chemicals. Her last day of employment was August 1, 1942. Until July 31, 1942, the Globe Indemnity Company was the insurance carrier. The Liberty Mutual Insurance Company became the carrier commencing August 1, 1942, which was the last day of the injurious exposure and the day of disablement of claimant.. The board found that the award should be made against the Liberty Mutual Insurance Company pursuant to the provisions of section 38 of the Workmen’s Compensation Law. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.